Case: 17-20568       Document: 00514271923         Page: 1     Date Filed: 12/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                       No. 17-20568                              December 13, 2017
                                                                                    Lyle W. Cayce
                                                                                         Clerk
REVEAL ENERGY SERVICES, INCORPORATED; STATOIL GULF
SERVICES, L.L.C.,

               Plaintiffs - Appellees

v.

MATTHEW A. DAWSON; JIN Z. DAWSON; AXIOM GENESIS,
INCORPORATED,

               Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:17-CV-459


Before Judges SMITH, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Dr. Matthew A. Dawson, his wife Dr. Jin Z. Dawson, and Axiom Genesis,
Incorporated, challenge the preliminary injunction provided by the district
court’s 21 August 2017 order. Having reviewed the briefs and pertinent parts
of the record, and heard oral argument, the preliminary injunction is
AFFIRMED.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.